Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 1 of 20 PagelD #: 1

AB:PP

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN THE MATTER OF AN APPLICATION FOR A APPLICATION FOR A

SEARCH WARRANT FOR: SEARCH WARRANT FOR AN
ELECTRONIC DEVICE

THE ITEM KNOWN AND DESCRIBED AS:

ONE SAMSUNG GALAXY J7 PRIME (Model SM- Case No. 19-M-835
J727T1) CELL PHONE IMEI: 355620080889708

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR
A WARRANT TO SEARCH AND SEIZE
I, Brian S. Mitchell, being first duly sworn, deposes and states as follows:
INTRODUCTION AND AGENT BACKGROUND
1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—

an electronic device—which is currently in law enforcement possession, and the extraction

from that property of electronically stored information described in Attachment B.

2. I have been a Special Agent with the Federal Bureau of Investigation (“FBI’’)
since December 2017 and I am currently assigned to the FBI’s New York Field Office.
Since September 2018, I have been assigned to a Crimes Against Children squad and have
investigated violations of criminal law relating to the sexual exploitation of children. I have
gained expertise in this area through classroom training and daily work conducting these
types of investigations. As a result of my training and experience, I am familiar with the
techniques and methods used by individuals involved in criminal activity to conceal their

activities from detection by law enforcement authorities. As part of my responsibilities, I
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 2 of 20 PagelD #: 2

have been involved in the investigation of numerous child pornography (“CP”) cases and
have reviewed thousands of photographs depicting minors (less than eighteen years of age)
being sexually exploited by adults. Through my experience in these investigations, I have

become familiar with methods of determining whether a child is a minor.

3. I have personally participated in the investigation of the offenses discussed
below. I am familiar with the facts and circumstances of this investigation from: my own
personal participation in the investigation, my review of documents, my training and
experience, and discussions I have had with other law enforcement personnel concerning the
creation, distribution, and proliferation of CP. Additionally, statements attributable to

individuals herein are set forth in sum and substance and in part.

4. The FBI is currently investigating the possession, access with intent to view,
transportation, receipt, distribution, reproduction of sexually explicit material relating to

children, in violation of Title 18, United States Code, Sections 2252 and 2252A.

IDENTIFICATION OF THE DEVICES TO BE EXAMINED

 

5. The property to be searched is ONE SAMSUNG GALAXY J7 PRIME,
MODEL: SM-J727T1 / IMEI: 355620080889708 seized during the course of a search of

NICHOLAS SUAREZ’s residence (the “SUBJECT DEVICE”).
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 3 of 20 PagelD #: 3

6. The applied-for warrant would authorize the forensic examination of the
SUBJECT DEVICE for the purpose of identifying electronically stored data particularly
described in Attachment B.

PROBABLE CAUSE

7. SUAREZ pleaded guilty on or about March 29, 2012, to one count of Receipt
of Child Pornography and was sentenced to five years in prison. '! SUAREZ was released on
December 31, 2018 and is currently on supervised release. On May 13, 2019, officers with
the United States Probation Department searched NICHOLAS SUAREZ’S residence after
SUAREZ admitted, during the course of his supervised release, to using a laptop computer to
view images and videos of child pornography. SUAREZ was accessing his GMAIL account
via the SUBJECT DEVICE which was not authorized under his conditions of supervision.
Officers located and seized the SUBJECT DEVICE incident to the search of SUAREZ’s

residence.

8. The SUBJECT DEVICE was searched on or about May 13, 2019, by a
Probation Officer employed by the United States Probation Department. During the course
of the search of the SUBJECT DEVICE, the probation officer discovered multiple files of

child pornography. A majority of the images identify pre-teen females, approximately 8 — 12

 

Because this affidavit is submitted for the purpose of establishing probable cause for a
search warrant, I have not set forth each and every fact learned during the course of the
investigation.
Case 1:19-mj-00835-ST Document1 Filed 09/18/19 Page 4 of 20 PagelD #: 4

years of age, engaging in various sexual activities. During an interview with SUAREZ by a
Probation Officer, SUAREZ admitted to accessing child pornography on the SUBJECT
DEVICE.

9. The SUBJECT DEVICE was in the lawful possession of the United States
Probation Department. The SUBJET DEVICE came into the possession of the United States
Probation Department because it was seized by them during the course of the search of
SUAREZ’s residence in May 2019. Since the time of its seizure, the SUBJECT DEVICE
has been transferred to the possession of the FBI so that the FB] may conduct further forensic
examinations of the device in support of potential federal charges. The SUBJECT DEVICE
is located in the Eastern District of New York.

TECHNICAL TERMS

10. Based on my training and experience, I use the following technical terms to
convey the following meanings:

a. “Chat” refers to any kind of communication over the Internet that offers a real-
time transmission of text messages from sender to receiver. Chat messages are
generally short in order to enable other participants to respond quickly and in a
format that resembles an oral conversation. This feature distinguishes chatting
from other text-based online communications such as Internet forums and

email.
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 5 of 20 PagelD #: 5

b.

“Child Pornography,” as used herein, is defined in 18 U.S.C. § 2256(8) as any
visual depiction of sexually explicit conduct where (a) the production of the
visual depiction involved the use of a minor engaged in sexually explicit
conduct, (b) the visual depiction is a digital image, computer image, or
computer-generated image that is, or is indistinguishable from, that of a minor
engaged in sexually explicit conduct, or (c) the visual depiction has been
created, adapted, or modified to appear that an identifiable minor is engaged in

sexually explicit conduct.

“Computer,” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1) as
“an electronic, magnetic, optical, electrochemical, or other high speed data
processing device performing logical or storage functions, and includes any
data storage facility or communications facility directly related to or operating

in conjunction with such device.”

“Computer Server” or “Server,” as used herein, is a computer that is attached
to a dedicated network and serves many users. A web server, for example, is a
computer which hosts the data associated with a website. That web server
receives requests from a user and delivers information from the server to the
user’s computer via the Internet. A domain name system (“DNS”) server, in

essence, is a computer on the Internet that routes communications when a user
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 6 of 20 PagelD #: 6

types a domain name, such as www.cnn.com, into his or her web browser.
Essentially, the domain name must be translated into an Internet Protocol
(“IP”) address so the computer hosting the web site may be located, and the

DNS server provides this function.

e. “Computer hardware,” as used herein, consists of all equipment which can
receive, capture, collect, analyze, create, display, convert, store, conceal, or
transmit electronic, magnetic, or similar computer impulses or data. Computer
hardware includes any data-processing devices (including, but not limited to,
central processing units, internal and peripheral storage devices such as fixed
disks, external hard drives, floppy disk drives and diskettes, and other memory
storage devices); peripheral input/output devices (including, but not limited to,
keyboards, printers, video display monitors, and related communications
devices such as cables and connections), as well as any devices, mechanisms,
or parts that can be used to restrict access to computer hardware (including,

but not limited to, physical keys and locks).

f. “Computer software,” as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the way

they work. Computer software is stored in electronic, magnetic, or other
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 7 of 20 PagelD #: 7

digital form. It commonly includes programs to run operating systems,

applications, and utilities.

g. “Computer-related documentation,” as used herein, consists of written,
recorded, printed, or electronically stored material which explains or illustrates
how to configure or use computer hardware, computer software, or other

related items.

h. “Computer passwords, pass-phrases and data security devices,” as used herein,
consist of information or items designed to restrict access to or hide computer
software, documentation, or data. Data security devices may consist of
hardware, software, or other programming code. A password or pass-phrase (a
string of alpha-numeric characters) usually operates as a sort of digital key to
“unlock” particular data security devices. Data security hardware may include
encryption devices, chips, and circuit boards. Data security software of digital
code may include programming code that creates “test” keys or “hot” keys,
which perform certain pre-set security functions when touched. Data security
software or code may also encrypt, compress, hide, or “booby-trap” protected
data to make it inaccessible or unusable, as well as reverse the progress to

restore it.
Case 1:19-mj-00835-ST Document1 Filed 09/18/19 Page 8 of 20 PagelD #: 8

i.

“Hyperlink” refers to an item on a web page which, when selected, transfers
the user directly to another location in a hypertext document or to some other

web page.

The “Internet” is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the

same state.

“Internet Service Providers” (“ISPs”), as used herein, are commercial
organizations that are in business to provide individuals and businesses access
to the Internet. ISPs provide a range of functions for their customers including
access to the Internet, web hosting, e-mail, remote storage, and co-location of
computers and other communications equipment. ISPs can offer a range of
options in providing access to the Internet including telephone based dial-up,
broadband based access via digital subscriber line (“DSL”) or cable television,
dedicated circuits, or satellite based subscription. ISPs typically charge a fee
based upon the type of connection and volume of data, called bandwidth,
which the connection supports. Many ISPs assign each subscriber an account

name — a user name or screen name, an "e-mail address," an e-mail mailbox,
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 9 of 20 PagelD #: 9

and a personal password selected by the subscriber. By using a computer
equipped with a modem, the subscriber can establish communication with an
Internet Service Provider (“ISP”) over a telephone line, through a cable system
or via satellite, and can access the Internet by using his or her account name

and personal password.

]. “Internet Protocol address” or “IP address” refers to a unique number used by
a computer to access the Internet. IP addresses can be “dynamic,” meaning
that the ISP assigns a different unique number to a computer every time it
accesses the Internet. IP addresses might also be “static,” if an ISP assigns a
user’s computer a particular IP address which is used each time the computer
accesses the Internet. IP addresses are also used by computer servers,

including web servers, to communicate with other computers.

m. “Minor” means any person under the age of eighteen years. See 18 U.S.C. §

2256(1).

n. The terms “records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether
in handmade form (including, but not limited to, writings, drawings, painting),
photographic form (including, but not limited to, microfilm, microfiche, prints,

slides, negatives, videotapes, motion pictures, photocopies), mechanical form
Case 1:19-mj-00835-ST Document1 Filed 09/18/19 Page 10 of 20 PagelD #: 10

10

(including, but not limited to, phonograph records, printing, typing) or
electrical, electronic or magnetic form (including, but not limited to, tape
recordings, cassettes, compact discs, electronic or magnetic storage devices
such as floppy diskettes, hard disks, CD-ROMs, digital video disks (“DVDs”),
Personal Digital Assistants (“PDAs”), Multi Media Cards (“MMCs”), memory
sticks, optical disks, printer buffers, smart cards, memory calculators,
electronic dialers, or electronic notebooks, as well as digital data files and
printouts or readouts from any magnetic, electrical or electronic storage

device).

o. “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,
including genital-genital, oral-genital, or oral-anal, whether between persons
of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or
masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area of

any person. See 18 U.S.C. § 2256(2).

p. “URL” is an abbreviation for Uniform Resource Locator and is another name
for a web address. URLs are made of letters, numbers, and other symbols in a
standard form. People use them on computers by clicking a pre-prepared link

or typing or copying and pasting one into a web browser to make the computer
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 11 of 20 PagelD #: 11

11

fetch and show some specific resource (usually a web page) from another

computer (web server) on the Internet.

q. “Visual depictions” include undeveloped film and videotape, and data stored
on computer disk or by electronic means, which is capable of conversion into a

visual image. See 18 U.S.C. § 2256(5).

r. “Website” consists of textual pages of information and associated graphic
images. The textual information is stored in a specific format known as
Hyper-Text Mark-up Language (“HTML”) and is transmitted from web

servers to various web clients via Hyper-Text Transport Protocol (“HTTP”);

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

11. Based on my knowledge, training, and experience, I know that electronic
devices can store information for long periods of time. Similarly, things that have been
viewed via the Internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensic tools. Furthermore, photographs can
be stored on electronic devices for many years. There is probable cause to believe that things
that were once stored on the SUBJECT DEVICE may still be stored there, for at least the
following reasons:

a. Based on my knowledge, training, and experience, I know that computer files

or remnants of such files can be recovered months or even years after they
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 12 of 20 PagelD #: 12

12

have been downloaded onto a storage medium, deleted, or viewed via the
Internet. Electronic files downloaded to a storage medium can be stored for
years at little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so because when
a person “deletes” a file on a computer, the data contained in the file does not
actually disappear; rather, that data remains on the storage medium until it is

overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space
or slack space—that is, in space on the storage medium that is not currently
being used by an active file—for long periods of time before they are
overwritten. In addition, the computer’s operating system may also keep a

record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of
how a computer has been used, what it has been used for, and who has used it.
To give a few examples, this forensic evidence can take the form of operating
system configurations, artifacts from operating system or application
operation, file system data structures, and virtual memory “swap” or paging

files. Computer users typically do not erase or delete this evidence, because
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 13 of 20 PagelD #: 13

12.

13

special software is typically required for that task. However, it is technically

possible to delete this information.

. Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Device was used, the purpose of its use, who used it, and when. There is

probable cause to believe that this forensic electronic evidence might be on the SUBJECT

DEVICE because:

a. Data on the storage medium can provide evidence of a file that was once on

the storage medium but has since been deleted or edited, or of a deleted
portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave traces of
information on the storage medium that show what tasks and processes were
recently active. Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal information
such as online nicknames and passwords. Operating systems can record

additional information, such as the attachment of peripherals, the attachment
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 14 of 20 PagelD #: 14

14

of USB flash storage devices or other external storage media, and the times the
computer was in use. Computer file systems can record information about the

dates files were created and the sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia

of occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works
may, after examining this forensic evidence in its proper context, be able to
draw conclusions about how electronic devices were used, the purpose of their

use, who used them, and when.

d. The process of identifying the exact electronically stored information on a
storage medium that are necessary to draw an accurate conclusion is a
dynamic process. Electronic evidence is not always data that can be merely
reviewed by a review team and passed along to investigators. Whether data
stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer
behaves. Therefore, contextual information necessary to understand other

evidence also falls within the scope of the warrant.
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 15 of 20 PagelD #: 15

13.

15

e. Further, in finding evidence of how a device was used, the purpose of its use,

who used it, and when, sometimes it is necessary to establish that a particular

thing is not present on a storage medium.

I know that when an individual uses an electronic device to produce child
pornography, the individual’s electronic device will generally serve both as an
instrumentality for committing the crime, and also as a storage medium for
evidence of the crime. The electronic device is an instrumentality of the crime
because it is used as a means of committing the criminal offense. The
electronic device is also likely to be a storage medium for evidence of crime.
From my training and experience, I believe that an electronic device used to
commit a crime of this type may contain: data that is evidence of how the
electronic device was used; data that was sent or received; and other records

that indicate the nature of the offense.

Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 16 of 20 PagelD #: 16

16

14. Manner of execution. Because this warrant seeks only permission to examine
a device already in law enforcement’s possession, the execution of this warrant does not
involve the physical intrusion onto a premises. Consequently, ] submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION
15. | submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the SUBJECT DEVICE described in Attachment A to seek

the items described in Attachment B.

Ae

BrianS. Mitchell
Special Agent
Federal Bureau of Investigation

Sworn to before me this
18" day of September, 2019

-“

. z __
THE HONORABLE STEVEN L. TISCIONE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK

 
Case 1:19-mj-00835-ST Document1 Filed 09/18/19 Page 17 of 20 PagelD #: 17

ATTACHMENT A
Property to Be Searched

The property to be searched is: ONE SAMSUNG GALAXY J7 PRIME (Model SM-J727T1)
/ IMEI: 35562008088970/8. The SUBJECT DEVICE was seized from NICHOLAS
SUAREZ on May 13, 2019, and is currently in the custody of the Federal Bureau of
Investigation after it was seized during the course of a search of SUAREZ’s residence. The
SUBJECT DEVICE is currently located within the Eastern District of New York. This
warrant authorizes the forensic examination of the Device for the purpose of identifying the
electronically stored information described in Attachment B.
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 18 of 20 PagelD #: 18

ATTACHMENT B
Property to be Seized

ITEMS TO BE SEIZED FROM THE SUBJECT DEVICE, all of which

constitute evidence or instrumentalities of violations of Title 18, United States Code Sections
2251, 2252 and 2252A, from January 1, 2019 through the present:

1.

Images of child pornography and files containing images of child pornography and
records, images, information or correspondence pertaining to the possession, access
with intent to view, receipt and distribution of sexually explicit material relating to
children, in violation of Title 18, United States Code, Sections 2252 and 2252A, in
any form wherever they may be stored or found;

Motion pictures, films, videos, and other recordings of visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

Records, information or correspondence pertaining to the possession, access with
intent to view, transportation, receipt, distribution and reproduction of sexually
explicit material relating to children, as defined in 18 U.S.C. § 2256, including, but
not limited to:

a. Correspondence including, but not limited to, electronic mail, chat logs, and
electronic messages, establishing possession, access to, or transmission
through interstate or foreign commerce, including by United States mail or by
computer, of visual depictions of minors engaged in sexually explicit conduct,
as defined in 18 U.S.C. § 2256; and

b. books, ledgers, and records bearing on the production, reproduction, receipt,
shipment, orders, requests, trades, purchases, or transactions of any kind
involving the transmission through interstate or foreign commerce including
by United States mail or by computer of any visual depiction of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256.
Case 1:19-mj-00835-ST Document 1 Filed 09/18/19 Page 19 of 20 PagelD #: 19

10.

11.

Billing and payment records, including records from credit card companies, PayPal
and other electronic payment services, reflecting access to websites pertaining to child
pornography.

Computer-related documentation, meaning any written, recorded, printed, or
electronically stored material that explains or illustrates the configuration or use of
any seized computer hardware, software, or related items.

Address books, mailing lists, supplier lists, mailing address labels and any and all
documents and records pertaining to the preparation, purchase and acquisition of
names or lists of names to be used in connection with the purchase, sale, trade or
transmission of any visual depiction of minors engaged in sexually explicit conduct.

Address books, names, lists of names and addresses of individuals believed to be
minors.

Diaries, notes and other records reflecting personal contact and other activities with
individuals believed to be minors.

Materials and photographs depicting sexual conduct between adults and minors or
used in sexual conduct between adults and minors.

Any and all records, documents, invoices and materials that concern any Internet
accounts used to possess, receive or distribute child pornography.

Evidence of who used, owned, or controlled the SUBJECT DEVICE at the time the
things described in this warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence. User attribution information (i.e. files and other
data such as chats or e-mails) relevant to the trading of child pornography. Such
information tends to show the identity of the person using the computer near the time
of the criminal activity;
Case 1:19-mj-00835-ST Document1 Filed 09/18/19 Page 20 of 20 PagelD #: 20

12.

13.

14,

15.

16.

17.

18.

19.

3

Evidence of software that would allow others to control the computer, such as viruses,
Trojan horses, and other forms of malicious software, as well as evidence of the
presence or absence of security software designed to detect malicious software;

Evidence of the lack of such malicious software;

Evidence of the attachment to the computer of other storage devices or similar
containers for electronic evidence;

Evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the computer;

Evidence of the times the SUBJECT DEVICE was used;

Passwords, encryption keys, and other access devices that may be necessary to access
the SUBJECT DEVICE;

Contextual information necessary to understand the evidence described in this
attachment.

Records and things evidencing the use of any IP address, including:

a. records of Internet Protocol addresses used;

b. records of Internet activity, including firewall logs, caches, browser history
and cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, and records of user-typed web
addresses;

all of which constitute evidence, fruits, and instrumentalities of violations of Title 18, United
States Code, Sections 2251, 2252 and 2252A.
